On Petition for Rehearing.
PER CURIAM.
 There was no negligence on the part of defendants in failing to furnish the plaintiff with a safe place in which to do the work in question. The situation was patent and obvious and there was no occasion to warn the plaintiff of facts which were apparent to all, whether skilled or unskilled. If there was any negligence shown in the case, it was in the manner in which the work was done, not in the place. If the work was done negligently and done under the direction and supervision of Eu-banks, an independent contractor, the defendants would not be liable. It follows, therefore, that if the defendants did not have the right to direct the plaintiff as to the manner in which the work was being done, then there was no liability shown against the defendants. The vital issue is the right to direction and control rather than actuality of direction and control in determining whether the relationship of master and servant existed between the plaintiff and the defendants. Plaintiff’s own testimony shows clearly that he knew *945that Eubanks had rounded up the crew to work for Mabee in shutting off a wild well, and it is not open to argument that the plaintiff understood that Mabee would tell him what to do and that he would not receive his orders from Eubanks.
The petition for rehearing is denied.
Denied.